Order entered January 7, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00099-CV

                  WILLIAM DREXEL AND SANDY DREXEL, Appellants

                                                V.

            TOLL BROTHERS, INC. AND TOLL DALLAS TX LLC, Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-03255-2012

                                            ORDER
       Before the Court is appellants’ January 3, 2019 unopposed motion for leave to file a sur-

sur-reply brief. Attached to the motion is appellants’ proposed brief.

       We GRANT appellants’ motion and ORDER appellants to file the sur-sur-reply brief no

later than January 10, 2019.

                                                       /s/   ADA BROWN
                                                             JUSTICE